Title: James Madison to Edward Everett, 10 September 1830
From: Madison, James
To: Everett, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Sepr. 10. 1830
                            
                        
                        
                         
                        Since my letter in which I expressed a belief that there was no ground for supposing that the Kentucky
                            Resolutions of -99 in which the term "nullification appears, were drawn by Mr. Jefferson, I infer from a manuscript paper
                            of his, just noticed, containing the term, that altho’ he had, probably no agency in the draft, nor even any knowledge of
                            it at the time, yet that the term was borrowed from that source. It may not be safe therefore to rely on the letter of Mr.
                            J--n to Mr. Nicholas as a proof that he had no connection with or responsibility for the use of such a term on such an
                            occasion. Still I believe that he did not attach to it the idea of a Constitutional right in
                            the sense of S. Carolina, but that of a natural one in cases justifying an appeal to it. With
                            cordial salutations
                        
                        
                            
                                James Madison
                            
                        
                    